Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the request for continued examination filed November 18, 2020.
Claims 1, 27, 28, and 35-41 have been amended.
Claims 33 and 34 have been canceled.
Claims 1, 5, 8, 27-32, 35-43 are pending.

Claim Objections
Claim 29 objected to because of the following informalities:  The claim recites “A computing according to” however the parent claim is a “computing device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the claim recites the limitation "the information graphic" in lines 1 and 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 27, 28, 31, 32, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (US Publication 2009/0249222 A1) in further view of Gay et al. (US Publication 2003/0088875 A1) and Knysz et al. (US Publication 2013/0018960 A1).
Regarding claim 1, Schmidt teaches a method performed by one or more computers to implement a network service, the method of the network service comprising:
serving, by the network service, a media party comprising a media item, to a group of participate deices participating in the media party with instances of a user interface provided at least in part by the network service and displayed by the participant devices  (FIG. 8A shows a user interface that may be implemented when a user is engaged in one “room” in which various users are engaged in a shared media experience)([0409]; Figure 8A -  a media party comprising of media item and group of participants is shown), each user interface comprising:
(The user interface of FIG. 8A may display ...  playback indicators and information on currently-presented media)([0409]); and
a scrubbing tool able to scrub the media item while it is being synchronously streamed to the participant devices (Users may be give the ability to “seek” or “scrub” ... for example, to move the current play position forward ten seconds into the future by, for example by dragging a play position indicator)([0221]);
the serving a-the media party comprising:
synchronously streaming the media item to the participant devices to be displayed in the respective media display areas (Synchronizing presentation may be done in such an embodiment in any suitable manner ... For example, DAC clocks (or other presentation clock) having different clock rates may be synchronized through selectively providing content to the DAC for presentation to the user)([0032-0033]).
Schmidt differs from the claim in that Schmidt fails to teach the scrubbing tool is a slider, receiving scrubbing input generated by manipulation of a slider of a given one of the scrubbing tools, and in response moving respective sliders in respective non-manipulated user interfaces. However, a scrubbing tool slider which receives manipulation and moving respective sliders in respective non-manipulated user interfaces (i.e. synchronizing scrubbing initiated on a device with other devices which did not input a scrub command) is taught by Gay (the first collaborator may move ... a slider control (such as on the video screen) to position the video at a frame number (such as frame 1000) ... The synchronous player program may then transmit a GOTO_SPECIFIC_FRAME command and FRAME_NUMBER=1000 signal to the second collaborator ... the second collaborator may receive the GOTO_SPECIFIC_FRAME command and the FRAME_NUMBER=1000 signal and position the video on the second collaborator's computer at frame 1000)([0042]). The examiner notes, Schmidt and Gay teach a 
The combination of Schmidt-Gay fails to teach displaying text in association with sliders to indicate that a scrubbing event has occurred, wherein the text comprises an amount of time skipped by the scrubbing event. However, displaying text in association with sliders to indicate that a scrubbing event has occurred, wherein the text comprises an amount of time skipped by the scrubbing event is taught by Knysz (The lead video 1204 also can include an indicator 1282 that shows the user who seeked ... . In the present example of FIG. 12, the user who seeked is identified as Lara, where she “seeked” at 2 minutes and 19 seconds into the video. That is, Lara skipped ahead 2:19 into the main lead video)([0125]). The examiner notes, Schmidt, Gay, and Knysz teach a method for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, and Knysz before them to modify the interface of Schmidt-Gay to include the displaying of Knysz such that the method displays text indicative of time skipped by a scrubbing event. One would be motivated to make such a combination to provide the advantage of presenting playback information during usage of a shared remote control. 
Regarding claim 5, Schmidt-Gay-Knysz teach a method according to claim 1, wherein the media party comprises a media queue, and wherein the serving the media party further comprises receiving request from the participant devices, the request comprising request to add media items to the media queue and request to skip synchronously streaming media items in the media queue (Schmidt - the Mothership may take a lock (mutex) on the play schedule, compute nominalTime as its current estimate of Global Time plus a bias factor and perform the mutation operation as described above. It may then send the type of mutation operation (add, remove, or move), along with the parameters of the operation (this time including nominalTime, and if necessary the entry IDs assigned to newly added entries), in a message to all clients on the update subscription list for the play schedule)([0124]; Figure 8A - a media party comprising a queue of media items is shown). 
Regarding claim 27, Schmidt teaches a computing device comprising: 
a display (transmit it to two or more client computers 104A, 104B, and 104C for presentation)([0254]; computers include a display);
processing hardware (transmit it to two or more client computers 104A, 104B, and 104C for presentation)([0254]; computers include processing hardware);
storage hardware storing instructions (transmit it to two or more client computers 104A, 104B, and 104C for presentation)([0254]; computers include storage (e.g. RAM) to store instructions for execution), that when executed, cause the processing hardware to perform a process comprising:
displaying a user interface comprising a media display area (The user interface of FIG. 8A may display ...  playback indicators and information on currently-presented media)([0409]) and a scrubbing tool (Users may be give the ability to “seek” or “scrub” ... for example, to move the current play position forward ten seconds into the future by, for example by dragging a play position indicator)([0221]);
participating in a media party by receiving a media item synchronously streamed to the computing device and to other computing devices participating in the media party (the library server 102 and/or clients 104 may use one or more techniques to present the sequence of media data simultaneously (or approximately simultaneously) at each of the clients, so as to create a shared media experience)([0254]); 
displaying the synchronously streamed media item in the media display area (Synchronizing presentation may be done in such an embodiment in any suitable manner ... For example, DAC clocks (or other presentation clock) having different clock rates may be synchronized through selectively providing content to the DAC for presentation to the user)([0032-0033]).
Schmidt differs from the claim in that Schmidt fails to teach the scrubbing tool is a scrubbing slider which responds to a scrubbing event initiated by other devices by displaying corresponding movement of the scrubbing slider. However, a scrubbing slider which responds to a scrubbing event initiated by other devices by displaying corresponding movement of a scrubbing slider  is taught by Gay (the first collaborator may move ... a slider control (such as on the video screen) to position the video at a frame number (such as frame 1000) ... The synchronous player program may then transmit a GOTO_SPECIFIC_FRAME command and FRAME_NUMBER=1000 signal to the second collaborator ... the second collaborator may receive the GOTO_SPECIFIC_FRAME command and the FRAME_NUMBER=1000 signal and position the video on the second collaborator's computer at frame 1000)([0042]). The examiner notes, Schmidt and Gay teach a device for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt and Gay before them to modify the interface of Schmidt to include the moving and displaying of Gay such that the device synchronizes and displays scrubbing operation between devices upon manipulation of a slider scrubbing tool. One would be motivated to make such a combination to maintain synchronized playback between devices (Gay [0023]).  
The combination of Schmidt-Gay fails to teach displaying text in association with sliders to indicate that a scrubbing event has occurred, wherein the text comprises an amount of time skipped by the scrubbing event. However, displaying text in association with sliders to indicate that a scrubbing event has occurred, wherein the text comprises an amount of time skipped by the scrubbing event is taught by Knysz (The lead video 1204 also can include an indicator 1282 that shows the user who seeked ... . In the present example of FIG. 12, the user who seeked is identified as Lara, where she “seeked” at 2 minutes and 19 seconds into the video. That is, Lara skipped ahead 2:19 into the main lead video)([0125]). The examiner notes, Schmidt, Gay, and Knysz teach a device for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, and Knysz before them to modify the interface of Schmidt-Gay to include the displaying of Knysz such that the device displays text indicative of time skipped by a scrubbing event. One would be motivated to make such a combination to provide the advantage of presenting playback information during usage of a shared remote control. 
Regarding claim 28, Schmidt-Gay-Knysz teach a computing device according to claim 27, wherein the responding further comprises displaying a name of the user of the other computing device (Knysz - The lead video 1204 also can include an indicator 1282 that shows the user who seeked).
Regarding claim 31, Schmidt-Gay-Knysz teach a computing device according to claim 27, wherein the displaying the user interface further comprises displaying graphic representations of respective users operating the other computing devices, respectively (Knysz - The group webpage also can display these group members in a list 1254 adjacent to the lead video. The list 1254 in the present example is entitled “Friends”, and includes a picture of each user as well as a check mark, indicating that the user is in the group)([0122]).
Regarding claim 32, Schmidt-Gay-Knysz teach a computing device according to claim 31, wherein which graphic representations are displayed varies in accordance which of the other computing devices join and exit the media party during the synchronous streaming of the media item (Schmidt - add the user and his participation flags to its list of current chat room users, send a update message to all other existing users indicating that a new user has been added ... When a client leaves the room, either by sending a leave chat message to the Mothership)([0226]; the examiner notes in Knysz pictures of users are depicted, accordingly as a user joins and exits a party an associated graphical representation enters and exits a display).
Regarding claim 35, Schmidt-Gay-Knysz teach a computing device according to claim 27, wherein the text comprises a time in the synchronously streamed media item to which the scrubbing event skipped ahead in the synchronous streaming of the media item (Knysz - The lead video 1204 also can include an indicator 1282 that shows the user who seeked ... In the present example of FIG. 12, the user who seeked is identified as Lara, where she “seeked” at 2 minutes and 19 seconds into the video)([0125]; Figure 12 – an exemplary embodiment of displaying time skipped ahead is shown).
Regarding claim 36, Schmidt-Gay-Knysz teach a computing device according to claim 27, wherein the text displayed in a callout graphic that is graphically linked to the scrubbing slider (Schmidt-Gay-Knysz does not disclose expressly that the information comprises a callout graphic. Instead, Schmidt-Gay-Knysz indicates information comprises of a graphical representation (Knysz - Figure 12 – an exemplary embodiment of displaying information in a graphical manner is shown). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have information in a callout graphic because the applicant has not discloses that placing information in a callout graphic provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Schmidt-Gay-Knysz user interface, and applicant's invention, to perform equally well with either the graphical representation of information taught by Schmidt-Gay-Knysz or the claimed callout representation of information because both representation would perform the same function of presenting information to a user. Therefore, it would have been prima facie obvious to modify Schmidt-Gay-Knysz to obtain the invention as specified in claim 36 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Schmidt-Gay-Knysz).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt, Gay, Knysz, and in further view of Cannistraro et al. (US Publication 2010/0228740 A1).
Regarding claim 8, Schmidt-Gay-Knysz teach the method as applied above, wherein the user interface includes queue of media items (Schmidt - Figure 8A - a media party comprising a queue of media items is shown). Schmidt-Gay-Knysz differs from the claim in that Schmidt-Gay-Knysz fails to teach media items in the media queue comprise graphic representations comprising vote elements, wherein activation of the vote element generates a vote event associated with the media item. However, media items in a media queue comprise graphic representations comprising vote elements, wherein activation of the vote element generates a vote event associated with the media item is taught by Cannistraro (FIG. 5 illustrates a sample user interface for a portable device ... Associated with the queued items 508-512 are icons 518 and 520 that allow users of the paired portable devices to vote a song up 520 or down 518 ... The order of the queued songs 506, 508, 510, 512 can be affected by each song's voting score 516)([0044-0046]). The examiner notes, Schmidt, Gay, Knysz, and Cannistraro teach a method for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, Knysz, and Cannistraro before them to modify the media queue of Schmidt-Gay-Knysz to include the graphic representations of Cannistraro such that the method presents voting elements in a media queue. One would be motivated to make such a combination to provide the advantage of facilitating community interaction with a playlist (Cannistraro [0009]).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt, Gay, Knysz, and in further view of Mattingly et al. (US Publication 2010/0306655 A1).
Regarding claim 30, Schmidt-Gay-Knysz teach the computing device as applied above, Schmidt-Gay-Knysz differs from the claim in that Schmidt-Gay-Knysz fails to teach receiving graphical annotation by the user of the other computing device and displaying the graphical annotation while synchronously streaming media. However, receiving graphical annotation by a user of another computing device and (Each user may be enabled to trigger animations and text messages (in the form of “speech balloons,” for example) for their avatar. Such animations and text messages may be rendered on every other users' television or monitor ... For example, if a user selects the “love” emote 610, an avatar may make a sighing gesture and animated hearts may appear above the avatar's head, as shown in FIG. 5G)([0040-0107]; Figure 5G – an exemplary display of a user inputted graphical annotation is shown). The examiner notes, Schmidt, Gay, Knysz, and Mattingly teach a device for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, Knysz, and Mattingly before them to modify the interface of Schmidt-Gay-Knysz to include the receiving and displaying of Mattingly such that the device receives and displays graphical annotation by users while viewing synchronously streaming media. One would be motivated to make such a combination to provide the advantage of allowing user to convey thoughts in real-time.  

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt, Gay, Knysz, and in further view of Carlson (US Patent 9,021,370 B1).
Regarding claim 43, Schmidt-Gay-Knysz teach a method as applied above, wherein interactions of the participant devices with the media party are provided (Schmidt - all of the users engaging in the session may be permitted to edit the play schedule by, for example, adding content to or removing content from the play schedule or by reordering the content in the schedule)([0023]). Schmidt-Gay-Knysz differs from the claim in that Schmidt-Gay-Knysz fails to teach updating a search algorithm (i.e. recommendation algorithm) of a search engine based on user interactions. However, updating a recommendation algorithm of a search engine based on user interactions is taught by Carlson (At 408, the recommendation module 122 may analyze member interactions with the queue 206 to influence selection of the recommendations 230)(column 7 lines 45-47). The examiner notes, Schmidt, Gay, Knysz, . 

Claims 29 and 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in further view of Gay, Knysz, and Kandekar et al. (US Publication 2010/0017474 A1).
Regarding claim 29, Schmidt-Gay-Knysz teach the computing device as applied above, Schmidt-Gay-Knysz differs from the claim in that Schmidt-Gay-Knysz fails to teach an information graphic is added to the scrubbing slider in response to the scrubbing event. However, displaying a graphical item inside a scrubbing slider is taught by Kandekar (according to one embodiment of the present invention, the scrubber bar 14 includes user identifiers 16, 18, and 20 indicating playback positions of other users that are also playing the video item)([0026]). The examiner notes, Schmidt, Gay, Knysz, and Kandekar teach a device for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, Knysz, and Kandekar before them to modify the scrubbing slider of Schmidt-Gay-Knysz to include the displaying of Kandekar such that the device displays an information graphic inside a scrubbing slider to indicate a user’s playback location. One would be motivated to make such a combination to provide the advantage of presenting information in a concise form. 
Regarding claim 37, Schmidt teach a method performed by a computing device comprising, a display, processing hardware, and storage hardware storing instructions, the method performed by the processing hardware executing the instructions, the method comprising:
(add the user and his participation flags to its list of current chat room users, send a update message to all other existing users indicating that a new user has been added)([0226]);
displaying a user interface comprising a media display area (The user interface of FIG. 8A may display ...  playback indicators and information on currently-presented media)([0409]) and a scrubbing tool (Users may be give the ability to “seek” or “scrub” ... for example, to move the current play position forward ten seconds into the future by, for example by dragging a play position indicator)([0221]), the displaying including displaying the synchronously streamed media item in the media display area while the synchronously streamed media item is being displayed by the participant devices (Synchronizing presentation may be done in such an embodiment in any suitable manner ... For example, DAC clocks (or other presentation clock) having different clock rates may be synchronized through selectively providing content to the DAC for presentation to the user)([0032-0033]).
Schmidt differs from the claim in that Schmidt fails to teach the scrubbing tool is a scrubbing slider which responds to a scrubbing event initiated by participant devices by displaying corresponding movement of the scrubbing slider. However, a scrubbing slider which responds to a scrubbing event initiated by participant devices by displaying corresponding movement of a scrubbing slider is taught by Gay (the first collaborator may move ... a slider control (such as on the video screen) to position the video at a frame number (such as frame 1000) ... The synchronous player program may then transmit a GOTO_SPECIFIC_FRAME command and FRAME_NUMBER=1000 signal to the second collaborator ... the second collaborator may receive the GOTO_SPECIFIC_FRAME command and the FRAME_NUMBER=1000 signal and position the video on the second collaborator's computer at frame 1000)([0042]). The examiner notes, Schmidt and Gay teach a method for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having 
The combination of Schmidt-Gay fails to teach displaying text to indicate an amount of play time of the media item was skipped. However, displaying text indicating an amount of play time of the media item was skipped is taught by Knysz (The lead video 1204 also can include an indicator 1282 that shows the user who seeked ... In the present example of FIG. 12, the user who seeked is identified as Lara, where she “seeked” at 2 minutes and 19 seconds into the video. That is, Lara skipped ahead 2:19 into the main lead video)([0125]). The examiner notes, Schmidt, Gay, and Knysz teach a method for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, and Knysz before them to modify the interface of Schmidt-Gay to include the displaying of Knysz such that the method displays text indicative of time skipped by a scrubbing event. One would be motivated to make such a combination to provide the advantage of presenting playback information during usage of a shared remote control. 
Finally, the combination of Schmidt-Gay-Knysz fails to teach displaying a graphical item at a location determined by the scrubbing slider. However, displaying a graphical item a determined location inside a scrubbing slider is taught by Kandekar (according to one embodiment of the present invention, the scrubber bar 14 includes user identifiers 16, 18, and 20 indicating playback positions of other users that are also playing the video item)([0026]). The examiner notes, Schmidt, Gay, Knysz, and Kandekar teach a method for multimedia collaboration. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made having Schmidt, Gay, Knysz, and Kandekar before them to modify the scrubbing slider of Schmidt-Gay-Knysz to include the displaying of Kandekar such that the method displays an information graphic inside a scrubbing slider to indicate a user’s 
Regarding claim 38, Schmidt-Gay-Knysz-Kandekar teach a method according to claim 37, wherein the received indication includes information about the scrubbing event (Knysz - The lead video 1204 also can include an indicator 1282 that shows the user who seeked ... In the present example of FIG. 12, the user who seeked is identified as Lara, where she “seeked” at 2 minutes and 19 seconds into the video)([0125]; Figure 12 – an exemplary indication including information about the scrubbing event is shown).
Regarding claim 39, Schmidt-Gay-Knysz-Kandekar teach a method according to claim 38, wherein the indication comprises an identity of a user of the participant device that initiated the scrubbing event (Knysz - The lead video 1204 also can include an indicator 1282 that shows the user who seeked).
Regarding claim 40, Schmidt-Gay-Knysz-Kandekar teach a method according to claim 37, wherein the indication comprises a skip-to time within a duration of the synchronously streamed media item or the amount of play time skipped by the scrubbing event (Knysz - The lead video 1204 also can include an indicator 1282 that shows the user who seeked ... . In the present example of FIG. 12, the user who seeked is identified as Lara, where she “seeked” at 2 minutes and 19 seconds into the video. That is, Lara skipped ahead 2:19 into the main lead video)([0125]).
Regarding claim 41, Schmidt-Gay-Knysz-Kandekar teach a method according to claim 37, wherein the location of the graphic item is determined according to the location of the scrubbing slider after the movement of the scrubbing slider (Kandekar - the user identifiers 16, 18, and 20 are pictures of the corresponding users located on the scrubber bar 14 at locations corresponding to the playback positions of the corresponding users)([0026]; a the identifier depicts a location of a user playback, the location presented is the current position (i.e. after scrubbing event)).
Regarding claim 42, Schmidt-Gay-Knysz-Kandekar teach a method according to claim 1, wherein the serving the media party further comprises sending invitations to join the media party into a social media stream (Knysz - the server system can send an invite message to one or more user devices not associated with a member of the group)([0008]).

Response to Arguments
Applicant's arguments with respect to claims 1, 5, 8, 27-32, 35-43 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for synchronously streaming a media party.
20090106357A1
20090217329A1
20090249223A1
20130041954A1
20140297729A1
20150033153A1
7996566B1
8973063B2
8990317B2
10375429B1
YouTube gets Google+ viewing party feature
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/               Primary Examiner, Art Unit 2145